Citation Nr: 0840863	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-08 773 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to January 
1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2008, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that there is additional pertinent evidence 
that has been associated with the claims folder since the 
February 2007 statement of the case.  As the veteran's claim 
is being granted for reasons explained below, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.  


FINDINGS OF FACT

1.  The veteran is currently service connected for chronic 
low back pain syndrome and lumbar strain, rated as 40 percent 
disabling; major depression associated with chronic low back 
pain syndrome and lumbar strain, rated as 30 percent 
disabling; tinnitus associated with bilateral hearing loss, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.  

2.  The highest education level attained by the veteran was 
four years of college.

3.  The veteran has reportedly been unemployed since 2001.  

4.  The evidence of record shows that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.

Analysis 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

The Board notes that the veteran is service-connected for 
chronic low back pain syndrome and lumbar strain, rated as 40 
percent disabling; major depression associated with chronic 
low back pain syndrome and lumbar strain, rated as 30 percent 
disabling; tinnitus associated with bilateral hearing loss, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.  It appears from the record that the 
RO has conceded that the veteran's service-connected low back 
disability and major depression are disabilities resulting 
from common etiology and, consequently, considered as one 
disability with a single rating of 60 percent.  38 C.F.R. 
§ 4.16(a).  As such, the criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, 
the Board must also determine whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.    

In his September 2005 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), the 
veteran asserts the following: (1) his service-connected low 
back disability and depression prevented him from securing or 
following any substantially gainful occupation; (2) he was 
employed in mechanic assembly at the time he became too 
disabled to work; (3) he became too disabled to work in 
November 2001 and has been unemployed since that time; and 
(4) his highest level of education attained is four years of 
college.  

The veteran further explained at the April 2008 Board hearing 
that he had been trained as an information technology network 
administrator and had also worked for an aircraft company 
building harnesses, which required a lot of lifting.  He 
additionally stated that he was close to having a bachelor's 
degree in special education and was attempting to finish when 
he was denied vocational rehabilitation services through VA.  

After careful review of the evidence, the Board finds that 
the veteran is unable to follow or sustain gainful employment 
as a result of his service-connected disabilities.  

In that regard, a December 2006 VA treatment record reveals 
that the veteran told a mental health examiner that he had 
recently withdrawn from college classes for his degree in 
special education because he was having trouble interacting 
in session with his fellow students and had a low energy 
level.  The veteran similarly told the January 2007 VA mental 
disorders examiner that he was recently enrolled in college 
level courses but dropped out of school in November 2005 
because he was not getting along with his classmates and was 
very stressed.  The veteran was assigned a Global Assessment 
Functioning (GAF) score of 55 and 55 to 60 by the examiners, 
respectively, which indicates that he has moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) associated with his 
service-connected major depressive disorder.  It is 
additionally observed that that the veteran told a VA medical 
provider in August 2005 that he had just started school 
recently and had difficulty sitting and walking to his 
classes due to pain associated with his low back disability.  
Subsequent VA treatment records show that the veteran has 
difficulty walking, bending, twisting, and lifting and uses a 
cane to ambulate as a result of his service-connected low 
back disability.  This evidence tends to support the 
veteran's contention that his service-connected low back and 
psychiatric disabilities adversely affect his employability 
and is afforded significant probative value.

The Board also affords great probative value to a September 
2005 letter showing that a VA vocational rehabilitation 
counseling psychologist determined that the veteran was not 
feasible to participate in a program of rehabilitation as 
such evidence supports the veteran's contention that he is 
unable to secure or follow substantially gainful employment.   

The Board recognizes that the veteran has not provided some 
of the requested evidence in support of his claim and did not 
appear for the examination scheduled to evaluate the current 
severity of his service-connected low back disability.  The 
Board also notes that no medical examiner has specifically 
found that the veteran is unable to follow or maintain 
gainful employment due to his service-connected disabilities.  
However, the Board finds that the disability picture as shown 
by the evidence currently of record is sufficient to 
establish that his service-connected disabilities render him 
unemployable.  Accordingly, a total disability rating is 
granted.   


ORDER

Entitlement to a TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


